Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 ELITE PHARMACEUTICALS, INC. CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES E CONVERTIBLE PREFERRED STOCK PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW Elite Pharmaceuticals, Inc. (the  Corporation ), a corporation organized and existing under the laws of the General Corporation Law of the State of Delaware (the  DGCL ), hereby certifies that on April 21, 2009, the following resolutions were adopted by the Board of Directors of the Corporation pursuant to the authority of the Board of Directors as required by Section 151 of the DGCL: WHEREAS, the Board of Directors of the Corporation (the  Board ) is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of 5,000 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF SERIES E CONVERTIBLE PREFERRED STOCK Section 1. Definitions . Capitalized terms used and not otherwise defined herein that are defined in the Strategic Agreement shall have the meanings given such terms in the Strategic Agreement. A copy of the Strategic Agreement as in effect on the date hereof shall be provided without charge to any holder of Common Stock or Preferred Stock upon written request therefor. For the purposes hereof, the following terms shall have the following meanings:  Alternate Consideration  shall have the meaning set forth in Section 7(f).  Amendment  means the amendment to the Corporations certificate of incorporation that (i) increases the number of authorized shares of Common Stock from 210,000,000 shares to 340,000,000 shares and (ii) reduces the par value of the authorized shares of Common Stock from $.01 to $.001 per share. 1  Authorized Share Approval  means the vote by the shareholders of the Corporation to approve the Amendment and the filing by the Corporation of the Amendment with the Secretary of State of the State of Delaware and the acceptance of the Amendment by the Secretary of State of the State of Delaware.  Authorized Share Approval Date  means the date when all of the actions set forth in the definition of the Authorized Share Approval have been completed.  Business Day  means any day except Saturday, Sunday, any day which shall be a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close.  Common Stock  means the Corporations common stock, par value U.S.$0.01 per share (as amended by the Amendment), and stock of any other class of securities into which such securities may hereafter be reclassified or changed into.  Common Stock Equivalents  means any securities of the Corporation or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock.  Conversion Amount  means the sum of the Stated Value at issue.  Conversion Date  shall have the meaning set forth in Section 6(a).  Conversion Price  shall have the meaning set forth in Section 6(b).  Conversion Shares  means, collectively, the shares of Common Stock issuable upon conversion of the shares of Series E Preferred Stock in accordance with the terms hereof.  Dilutive Issuance  shall have the meaning set forth in Section 7(b).  Dilutive Issuance Notice  shall have the meaning set forth in Section 7(b).  Dividend Issuance  shall have the meaning set forth in Section 7(c).  Dividend Issuance Notice  shall have the meaning set forth in Section 7(c).  Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder.  Exempt Issuance  means, subject to the requirement to obtain the prior consent of the Holder pursuant to Section 4(b), to the extent such requirement exists, the issuance of (a) shares of Common Stock or options to purchase Common Stock to employees, 2 consultants, officers or directors of the Corporation pursuant to any stock or option plan existing on the date hereof and disclosed in the Company Disclosure Schedules or duly adopted by a majority of the independent members of the Board of Directors or a majority of a committee of independent members of the Board of Directors established for such purpose, (b) securities upon the exercise or exchange of or conversion of any securities of the Corporation outstanding on the date hereof and disclosed in the Company Disclosure Schedules, including the Existing Preferred Stock, pursuant to the terms thereof, provided that such securities have not been amended since the date of this Agreement to increase the number of securities or to decrease the exercise, exchange or conversion price of any such securities, except for adjustments required by the terms thereof (c) up to a maximum of 2,000,000 shares of Common Stock or Common Stock Equivalents in any rolling 12 month period issued to consultants, vendors, financial institutions or lessors in connection with services provided by such Persons referred to in this clause (c), but shall not include a transaction in which the Corporation is issuing securities primarily for the purpose of raising capital or to an entity whose primary business is investing in securities, and provided that none of such shares may be registered for sale or resale by any such holders, and provided further that issuances described in this clause (c) are approved by a majority of the independent members of the Board of Directors, (d) securities as a dividend or distribution on any of the Securities issued pursuant to the Strategic Agreement, (e) shares of Common Stock upon the exercise of the Conversion Warrants and (f) securities in connection with any stock split, stock dividend or recapitalization of the Common Stock.  Existing Preferred Stock  means the issued and outstanding shares of Series B Preferred Stock, Series C Preferred Stock and Series D Preferred Stock, in each case, as of the date hereof.  Forced Conversion  shall have the meaning set forth in Section 8.  Fundamental Transaction  shall have the meaning set forth in Section 7(f).  Holder  means Epic Investments, LLC, a Delaware limited liability company.  Junior Securities  means the Common Stock, Series B Preferred Stock, Series C Preferred Stock and all other Common Stock Equivalents of the Corporation, other than (i) the Series D Preferred Stock and (ii) those securities which are explicitly senior or pari passu to the Series E Preferred Stock in dividend rights or liquidation preference.  Liquidation  shall have the meaning set forth in Section 5.  New York Courts  shall have the meaning set forth in Section 10(d).  Notice of Conversion  shall have the meaning set forth in Section 6(a).  Original Issue Date  means the date of the first issuance of any shares of the Series E Preferred Stock regardless of the number of transfers of any particular shares of 3 Series E Preferred Stock and regardless of the number of certificates which may be issued to evidence such Series E Preferred Stock.  Preferred Stock  means the Series B Preferred Stock, Series C Preferred Stock, Series D Preferred Stock and Series E Preferred Stock collectively.  Redemption Issuance  shall have the meaning set forth in Section 7(d).  Redemption Issuance Notice  shall have the meaning set forth in Section 7(d).  Series B Certificate  means the Amended Certificate of Designations of the Series B 8% Convertible Preferred Stock of Elite Pharmaceuticals, Inc. filed with the Secretary of State of the State of Delaware on September 15, 2008.  Series B Preferred Stock  means the Series B 8% Convertible Preferred Stock, par value U.S.$0.01 per share, of the Corporation.  Series C Certificate  means the Amended Certificate of Designations of the Series C 8% Convertible Preferred Stock of Elite Pharmaceuticals, Inc. filed with the Secretary of State of the State of Delaware on September 15, 2008, as corrected by the Certificate of Correction Relating to the Amended Certificate of Designations of the Series C 8% Convertible Preferred Stock of Elite Pharmaceuticals, Inc. filed with the Secretary of State of the State of Delaware on February 13, 2009.  Series C Preferred Stock  means the Series C 8% Convertible Preferred Stock, par value U.S.$0.01 per share, of the Corporation.  Series D Certificate  means the Certificate of Designation of Preferences, Rights and Limitations of the Series D 8% Convertible Preferred Stock filed with the Secretary of State of the State of Delaware on September 15, 2008.  Series D Preferred Stock  means the Series D 8% Convertible Preferred Stock, par value U.S.$0.01 per share, of the
